Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
Claims 1-8 are pending.  Claims 1-8 are rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over EMI US 2017/0195556.
Examiner notes; that although EMI teaches multiple different Algorithms, Algorithm A-D relate to Figs. 4-6 and 8.  The Algorithms A-D are not mutually exclusive.  As described in at least paragraphs 46 and 67.  Also Fig. 7 shows a single frame Fig. 7A with multiple Algorithms Fig. 7B-D apply to it.  Furthermore, EMI paragraph 74 mixes Algorithm D Fig. 8 with Algorithm B Fig. 5.  As such the 102 rejection made to the claims using multiple Algorithms as defined by the portion of the disclosure noted above is proper.

Regarding claim 1, EMI teaches a video signal processing device comprising: 

a video signal dividing unit configured to receive a video signal including a series of frames, and (EMI para 77 image sensor unit video-image [series of frames where received form IP video camera]. )

to divide said video signal into first to k-th division video signals (k is an integer of 2 or more) for each frame; (EMI para 69 and Fig. 7A; dividing the digital image data into N.times.M (e.g., (rows).times.8 (columns)) areas as shown in FIG. 7A. ) In Applicant’s specification, “photographed video”.

a video change detecting unit configured to detect, for each of said first to k-th division video signals, whether or not there has occurred a change in said video signal between the respective frames based on said division video signals, and (EMI Para 69-70 and Fig. 7A and B; statistics include a longest time period during which a state [in the frames of video] where there is no change in the mean value of the luminance signal is maintained)

(EMI Para 70 and Fig. 7D; and resets the count value to zero when there is a change)

a video no-change determining unit configured to generate a video no-change signal indicating that there is no change in said video signal when a number of video change detection signals indicating that there is no change in the video based on said division video signals, among said first to k-th video change detection signals, is greater than a predetermined number.(EMI Para 70 and Fig.7B #Time Period of No Change; The statistics include a longest time period during which a state where there is no change in the mean value of the luminance signal is maintained, and the minimum and maximum values of the mean value of the luminance signal, and these statistics are stored in the storage unit 28 after the predetermined time period has lapsed. ) Also (para 65 the time period (e.g., commuting time zone) during which the human being passes by is used to set the measurement schedule.) [Examiner has interpreted “predetermined number” to be time. i.e. change in video frame, picture frame, or luminance over time]

Regarding claim 2, EMI teaches all of the claim limitations of claim 1 and further teaches, further comprising: 

a repetition determining unit configured to output a freeze detection signal indicating that said video signal is frozen when said video no-change signal is repeatedly generated during a period (EMI Para 67 and 89; are specified by observing an aspect of the luminance change (a period [both time and frames of video] or a width thereof) ;In step S611, since the image does not change at all, includes an event that a video-image is suddenly frozen) Also (para 65 the time period [period of M frames] (e.g., commuting time zone) during which the human being passes by is used to set the measurement schedule.)

Regarding claim 7, claim 7 is rejected using the same rejections as made to claim 1.  Examiner notes that Average and Mean are interchangeable.  Average is the total group and Mean is the sample group.  

Regarding claim 8, claim 8 is rejected using the same rejections as made to claim 1.  Examiner notes that Average and Mean are interchangeable


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over EMI as applied to claim 1 above, and further in view of Gifford US 2015/0350495.

Regarding claim 3, EMI teaches all of the limitations of claim 1 but does not teach, wherein said video no-change determining unit includes first to k-th cyclic redundancy check computation circuits configured to individually perform cyclic redundancy check computation on said first to k-th division video signals to compute first to k-th check values, determines, for each of said first to k-th check values, whether or not the check value has changed between adjacent frames, and generates k signals individually indicating the determination results as said first to k-th video change detection signals.   However examiner maintains that it was well known in the art at the time the invention was filed as taught by Gifford.  Regarding wherein said video no-change determining unit includes first to k-th cyclic redundancy check computation circuits configured to individually perform cyclic redundancy check computation on said first to k-th division video signals to compute first to k-th check values, determines, for each of said first to k-th check values, whether or not the check value has changed between adjacent frames, and generates k signals individually indicating the determination results as , Gifford teaches (Gifford Para 19; A second indicator bit, delayed by one frame ("delayed pixel bit") is generated from the current pixel bit to compare motion between frames (current and delayed images).  A third indicator bit ("changed pixel bit") is generated if either but not both of the current pixel bit and the delayed pixel bit is active.  All active pixels in the current image, the delayed image, and the changed image are counted.) .  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of EMI in view of Gifford such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of analyzing and positively detecting a vertical cut [i.e. anomalies] in the video sequence. 

Regarding claim 4, EMI teaches all of the limitations of claim 1 but does not teach wherein said video signal includes a series of n (n is an integer of 2 or more) pixel data pieces which represent a luminance level of each pixel by first to k-th bits for each frame
, and 
wherein said video signal dividing unit divides said first to k- th bits of each of said n pixel data pieces for each bit in correspondence with said first to k-th division video signals
, and 
generates first to k-th bit groups obtained by grouping bits of each of said n pixel data pieces corresponding to each other as said first to k-th division video signals. 

 However examiner maintains that it was well known in the art at the time the invention was filed as taught by Gifford.  Regarding wherein said video signal includes a series of n (n is an integer of 2 or more) pixel data pieces which represent a luminance level of each pixel by first to k-th bits for each frame, Gifford teaches (Gifford Para 27 a luminance (brightness) component LUMA and a chrominance (color) component CHROMA, each having numerical values representing the amplitude or brightness of a pixel and its color.)
, and 
Regarding wherein said video signal dividing unit divides said first to k- th bits of each of said n pixel data pieces for each bit in correspondence with said first to k-th division video signals, Gifford teaches (Gifford Para 27, A modern digital video signal contains a series of sequential images, each made from a group of sequential pixels.  Each pixel is typically composed of several components each having a numerical value)
, and  
Regarding generates first to k-th bit groups obtained by grouping bits of each of said n pixel data pieces corresponding to each other as said first to k-th division video signals, Gifford teaches (Gifford Para 18; Each pixel within a video frame is filtered to remove pixel values that are the same as neighboring pixels, for example, common brightness and color values [grouping].  The filtered pixel is then compared to a filter threshold, and if the threshold is met, a single indicator bit ("current pixel bit") is set to an active state.  
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of EMI in view of Gifford such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of analyzing and positively detecting a vertical cut [i.e. anomalies] in the video sequence. 


Regarding claim 5, EMI teaches all of the limitations of claim 4 but does not teach wherein said video signal dividing unit groups said first to k-th bits of each of said n pixel data pieces for each same bit digit.   Regarding wherein said video signal dividing unit groups said first to k-th bits of each of said n pixel data pieces for each same bit digit, Gifford teaches (Gifford Para 27, Each pixel is typically composed of several components [groups] each having a numerical value [pixel digit value], for example, a luminance (brightness) component LUMA and a chrominance (color) component CHROMA, each having numerical values representing the amplitude or brightness of a pixel and its color.   However examiner maintains that it was well known in the art at the time the invention was filed as taught by Gifford..  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of EMI in view of Gifford such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of analyzing and positively detecting a vertical cut [i.e. anomalies] in the video sequence. 

Regarding claim 6, EMI teaches all of the limitations of claim 4 but does not teach wherein said video signal dividing unit changes a correspondence relationship between said first to k-th bits and said first to k-th division video signals for each of said pixel data pieces when it divides said first to k-th bits of each of said n pixel data pieces for each bit in correspondence with said However examiner maintains that it was well known in the art at the time the invention was filed as taught by Gifford.  Regarding wherein said video signal dividing unit changes a correspondence relationship between said first to k-th bits and said first to k-th division video signals for each of said pixel data pieces when it divides said first to k-th bits of each of said n pixel data pieces for each bit in correspondence with said first to k-th division video signals, Gifford teaches (Gifford 27, Each pixel is typically composed of several components each having a numerical value [pixel digit value], for example, a luminance (brightness) component LUMA and a chrominance (color) component CHROMA, each having numerical values representing the amplitude or brightness of a pixel and its color [change in correspondence in relationship to pixel digit value].  In a common embodiment, the numerical values are 10-bit numbers producing an amplitude range of over 1000 levels.  Other common component formats such as RGB will work equally well with this process.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of EMI in view of Gifford such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of analyzing and positively detecting a vertical cut [i.e. anomalies] in the video sequence. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422